DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 6/12/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 1, 3, and 13 are objected to because of the following informalities:
In claim 1, lines 15-16; and claims 3 and 13, corresponding lines, “a second communication” should read --a communication--. 
In claim 1, line 16, “the first content” should read --the second content--. 
In claim 1, line 35, “generating for display” should read --generate for display--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 12, and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a recommendation based on the composite metric. The first, second, and composite metrics are not recited without clear definitions, and thus it is unclear how the recommendation for the first source is related to the composite metric, and therefore to the second metric that is for the second source.
Claims 1-2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “delineating the first/second communication amount and the first/second return amount” and “received metadata”. Delineating needs to be a separate step with a definition and details in relation to ‘non-delineated’ in the preamble. Also, received metadata needs to be a separated step with a definition or details of metadata, so as to be related to ‘delineating’.
Claims 6-7 and 16-17 recite the limitation "the first communication".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claim 1 is drawn to a system which is within the four statutory categories (i.e. a machine), Claims 2-11 are drawn to a method which is within the four statutory categories (i.e., a process), and Claims 12-20 are drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1-2 and 12:
Claims 1-2 and 12 are drawn to an abstract idea without significantly more. The claims recite storing an encrypted record including a content identifier and a communication amount for content corresponding to the content identifier, determining a difference between the communication amount and the return amount after delineating the communication amount and the return amount from the encrypted records based on received metadata related to the encrypted records, determining a metric for the source based on the difference, determining a composite metric based on the metrics, and generating a recommendation based on the composite metric for a content return value protection service for the source. 
Under the Step 2A Prong One, the limitations of storing a record including a content identifier and a communication amount for content corresponding to the content identifier, determining a difference between the communication amount and the return amount after delineating the communication amount and the return amount from the records based on received metadata related to the records, determining a metric for the source based on the difference, determining a composite metric based on the metrics, and generating a recommendation based on the composite metric for a content return value protection service for the source, as stated, are processes that, under its broadest reasonable interpretation, cover Mental Processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, but for the “encrypted records”, “cloud-based memory”, “cloud-based control circuitry”, “cloud-based I/O circuitry”, “database”, “non-transitory computer-readable medium”, and “processors” language, “storing”, “determining a difference”, “determining a metric”, “determining a composite metric”, and “generating” in the context of this claim encompass the mental processes. The series of steps including storing, determining a difference, determining a metric, determining a composite metric, and generating belong to a typical concepts performed in the human mind, because each of the steps can be performed mentally by the human mind. Especially, the encrypted records, metadata, metric, and recommendation are not recited with details enough to prevent the human mind from performing the steps.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – encrypted records, cloud-based memory, cloud-based control circuitry, cloud-based I/O circuitry, database, non-transitory computer-readable medium, and processors. The encrypted records, cloud-based memory, cloud-based control circuitry, cloud-based I/O circuitry, database, non-transitory computer-readable medium, and processors are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The encrypted records, metadata, metric, and recommendation are recited without technical details, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since all the additional elements are recited in a high-level of generality, the scope of right of the claims is not different from that of conventional technology, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 3-11 and 13-20:
Dependent claims 3-11 and 13-20 include additional limitations, for example, user identifiers, storing the first encrypted record and the second encrypted record in a user profile, determining a frequency of communications for the user,  a time period or a geographic region corresponding to the first communication, determining a percentage of the first communication amount corresponding to the first difference, predicting a number of communications during a time period, a content type corresponding to the first content, receiving a user input corresponding to a point of sale of the first source, and determining to generate the first recommendation in response to receiving the user input, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 3-11 and 13-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (WO 2020219666 A1; hereinafter Raghunathan) in view of Reisman (US 20110295722 A1; hereinafter Reisman).
With respect to claims 1-3 and 12-13:
	Raghunathan teaches 
	A system for generating recommendations based on [non-delineated encrypted] records collected by a data aggregation service during communications between users and content sources by populating metadata related to the [encrypted] records, the system comprising: (By disclosing, a predictive model for predicting user return behavior attributes for each user ID is learned based on the previously observed user return behavior attributes and transaction data for the processed returns, and a selectable return recommendation is provided. See at least Raghunathan: Abstract; [0006])
A method of generating recommendations based on non-delineated encrypted records collected by a data aggregation service during communications between users and content sources by populating metadata related to the encrypted records, comprising: (As stated above, see at least Raghunathan: Abstract; [0006])
A non-transitory computer-readable medium generating recommendations based on non- delineated encrypted records collected by a data aggregation service during communications between users and content sources by populating metadata related to the encrypted records, comprising instructions that, when executed by one or more processors, cause operations comprising: (As stated above, see at least Raghunathan: Abstract; [0006])
cloud-based memory configured to: (See at least Raghunathan: [0043] & [0022])
store a first [encrypted] record, wherein the first [encrypted] record includes a first content identifier and a first communication amount for first content corresponding to the first content identifier, and wherein the first [encrypted] record is generated in response to a receipt of the first content from a first source; (By disclosing, the observed user return attributes include total purchase amount for product that are retained vs returned, product descriptors for return, and total quantity and price of product returned from each transaction or total transactions. See at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
store a second [encrypted] record, wherein the second [encrypted]record includes the first content identifier and a first return amount for the first content corresponding to the first content identifier, wherein the second [encrypted] record is generated in response to returning the first content to the first source; (By disclosing, the observed user return attributes include total purchase amount for product that are retained vs returned, product descriptors for return, and total quantity and price of product returned from each transaction or total transactions. See at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
store a third [encrypted]record, wherein the third [encrypted] record includes a second content identifier and a second communication amount for second content corresponding to the second content identifier, wherein the third [encrypted]record is generated in response to a second communication of the first content from a second source; (As stated above, see at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
store a fourth [encrypted]record, wherein the fourth [encrypted] record includes the second content identifier and a second return amount for the second content corresponding to the second content identifier, wherein the fourth [encrypted] record is generated in response to returning the second content to the second source; (As stated above, see at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
cloud-based control circuitry configured to: (See at least Raghunathan: [0043] & [0022])
determine a first difference between the first communication amount and the first return amount after delineating the first communication amount and the first return amount from the first [encrypted]record and the second [encrypted]record based on received metadata related to the first [encrypted]record and the second [encrypted]record; (By disclosing, the observed user return attributes include total quantity and price of product returned from each transaction or total transactions, average return quantity or price, purchase price point, etc. In addition, a customer profile may contain data such as customer metadata, information about the devices that a customer is using or has used, explicit customer preferences, implicit customer preferences or customer insights inferred from data within the retailer network, information about the messaging channels the customer prefers or has used before, and more. See at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
determine a first metric for the first source based on the first difference; (By disclosing, a shopper’s return behavior profile may include derived or inferred attributes including basket metrics (e.g., total quantity and price of items purchased for each transaction.), prices points (e.g., prices point categories, thresholds, other metrics, etc.), etc. In addition, the prediction error 208 is generally one or more predefined metric(s) for assessing the difference between the observed and predicted user return attributes. For predicted propensity scores, such as the probability of returning, may be compared against historical return metrics. See at least Raghunathan: [0001] in page 7, [0012] in page 10, [0028])
determine a second difference between the second communication amount and the second return amount after delineating the second communication amount and the second return amount from the third [encrypted] record and the fourth [encrypted] record based on received metadata related to the third [encrypted] record and the fourth [encrypted] record; (As stated above, see at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
determine a second metric for the second source based on the second difference; and (As stated above, see at least Raghunathan: [0001] in page 7, [0012] in page 10, [0028])
determine a composite metric based on the first metric and the second metric; and (By disclosing, the retailer sees the return request and, based on this shopper’s return profile specifying return metrics (composite metric) for this shopper being a high-value customer, immediately gives a refund and also a coupon for a next purchase to this shopper. That is, the system considers a plurality of return metrics, not a single metric. See at least Raghunathan: [0001] in page 7, [0012] in page 10, [0028])
cloud-based I/O circuitry configured to: (See at least Raghunathan: [0043] & [0022])
generating for display, on a user device, a recommendation based on the composite metric, wherein the recommendation is for a content return value protection service for the first source. (By disclosing, the immediate refund and also a coupon for the next purchase is provided to the shopper according to the return metrics. See at least Raghunathan: [0012] in page 10)
However, Raghunathan does not teach ...non-delineated encrypted records.
Reisman, directed to methods, apparatus, and systems for enabling feedback-dependent transactions and thus in the same field of endeavor, teaches 
A system for generating recommendations based on non-delineated encrypted records collected by a data aggregation service during communications between users and content sources by populating metadata related to the encrypted records, the system comprising: (By disclosing, database contents for any and all of the databases can optionally be encrypted using any desired method, and controlled using access control methods, including specifications of roles and privileges and methods for enforcement thereof. In addition, a range of databases provide data supportive of each element and its context in the larger environment (non-delineated) and that record data relating each element and its context in the larger environment as it develops. See at least Reisman: [0077], [0204] & [0472])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data-driven returns of Raghunathan to incorporate the methods, apparatus, and systems for enabling feedback-dependent transactions teachings of Reisman for the benefit of enabling sales or other exchanges of products or services. (See at least Reisman: [0005])
With respect to claims 4 and 14:
	Raghunathan and Reisman teach the method of claim 3 and the non-transitory computer-readable medium of claim 13, as stated above.
Raghunathan further teaches wherein the first [encrypted] record and the second [encrypted] record further include a first user identifier corresponding to a first user, and wherein the third [encrypted] record and the fourth [encrypted] record further include second user identifier corresponding to a second user. (By disclosing, a unique user identifier (ID) is tied to return behavior data and other user data, such as transaction and profile data. See at least Raghunathan: [0021] in pages 6-7, [0006] in page 2, [0008] in page 3)
With respect to claims 5 and 15:
	Raghunathan and Reisman teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches further comprising: 
storing the first [encrypted] record and the second [encrypted] record in a user profile corresponding to a user; and(By disclosing, the user return behavior profile includes user return behavior attributes at a product, SKU, and/or product category level. See at least Raghunathan: [0008] in page 3) 
determining a frequency of communications for the user, wherein the first metric is further based on the frequency. (By disclosing, a high value shopper (e.g., who has high-end or high-quantity purchases or has relatively infrequent returns) can be provided with a relatively easy return experience. See at least Raghunathan: [0006] in page 8)
With respect to claims 6 and 16:
	Raghunathan and Reisman teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches wherein the first [encrypted] record and the second [encrypted] record further include a time period corresponding to the first communication, and wherein the first metric is further based on the time period. (By disclosing, examples of defined user return attributes may include the time between purchasing and returning product(s). See at least Raghunathan: [0001] in page 7)
With respect to claim 7:
	Raghunathan and Reisman teach the method of claim 2, as stated above.
Raghunathan further teaches wherein the first [encrypted] record and the second [encrypted] record further include a geographic region corresponding to the first communication, and wherein the first metric is further based on the geographic region. (By disclosing, returns can be benchmarked by product categories in different geographic locations or stores. See at least Raghunathan: [0008] in page 9)
With respect to claims 8 and 18:
	Raghunathan and Reisman teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches further comprising determining a percentage of the first communication amount corresponding to the first difference, wherein the first metric is further based on the percentage. (By disclosing, examples of defined user return attributes may include percentage of total product purchase amounts that are retained and returned. See at least Raghunathan: [0001] in page 7, [0040])
With respect to claims 9 and 19:
	Raghunathan and Reisman teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches further comprising predicting a number of communications during a time period, wherein the first metric is further based on the number of communications. (As stated above with respect to claim 5, see at least Raghunathan: [0006] in page 8)
With respect to claim 10:
	Raghunathan and Reisman teach the method of claim 2, as stated above.
Raghunathan further teaches wherein the first [encrypted] record and the second [encrypted] record further include a content type corresponding to the first content, wherein the first metric is further based on the content type. (By disclosing, examples of defined user return attributes may include specific type(s) of product(s) (e.g., type, brand, color, size, SKU, seasonality, location, etc.). See at least Raghunathan: [0001] in page 7, [0008] in page 3)
With respect to claims 11 and 20:
	Raghunathan and Reisman teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches further comprising: 
receiving a user input corresponding to a point of sale of the first source; and (By disclosing, retailer server 104 may receive purchase requests/orders sent from client systems 108 (e.g., online), as well as receive in-store purchase and return requests/orders from in-store customers via in-store client systems 108 (e.g., point of sale (POS) systems). See at least Raghunathan: [0017] in page 12, [0020] in page 13, [0029])
determining to generate the first recommendation in response to receiving the user input. (As stated above, and by further disclosing, a selectable return recommendation may optionally be provided if the current user behavior profile is associated with a selectable return recommendation for the current return. See at least Raghunathan: [0034])
With respect to claim 17:
	Raghunathan and Reisman teach the non-transitory computer-readable medium of claim 12, as stated above.
Furthermore, as stated above with respect to claims 7 and 10, Raghunathan and Reisman further teach all the limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arboletti et al. (US 8781882 B1) teaches automotive industry high performance capability assessment, including recommended resolution to customer problems technical support operates centrally to ensure trouble- shooting and product data is aggregated, including minimizing returns and encryption.
Ramer et al. (US 20090240568 A1) teaches aggregation and enrichment of behavioral profile data using a monetization platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAY C LEE/Examiner, Art Unit 3685